DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 06/17/2022 following the Final Rejection of 03/18/2022. Claims 1, 3-7, 9-13 and 16-18 were amended; claims 21-22 were added. Claims 1, 3-7, 9-18 and 20-22 are currently pending; claims 13-18 and 20 being withdrawn from consideration as belonging to a non-elected group as noted in election of Group I (claims 1-12) without traverse on 03/04/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 06/17/2022, with respect to claims rejected under 35 USC § 103 have been fully considered and are persuasive.  The rejections of 03/18/2022 have been withdrawn. 

EXAMINER’S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS
Claims 13-18 and 20 are cancelled.

Reasons for Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 13-18 and 20 directed to a method of forming a turbine blade which corresponds to Group II which was non-elected without traverse in the Applicant's Response to Election/Restriction Requirement of 03/04/2021. The method/process claims (i.e. claims 13-18 and 20) were considered for a rejoinder. However, the method claims do not include all the limitations of the allowable product/apparatus claims (for example, ‘second porosity is greater than the first porosity’) and thus will not be rejoined. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for the process invention to be rejoined. See MPEP 821.04. Accordingly, claims 13-18 and 20 have been cancelled.

The application has been amended as follows: 
In the Claims
Claims 13-18 and 20 have been cancelled.
These claims were cancelled as they relate to non-elected process claims, elected without traverse on 03/18/2021, which do not contain all the limitations of the allowable product/apparatus claims; thus, a rejoinder is not possible for the process claims as presented. The claims are cancelled so as to place the application into condition for allowance. See MPEP 821.04 for more details.

Allowable Subject Matter
Claims 1, 3-7, 9-12 and 21-22 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1 and 7, the amendments made to the claim overcome the prior art of record; no prior art was found which anticipated or rendered obvious the invention as claimed. The limitation of ‘wherein the first EBC layer extends from the overlap region, over the leading edge over the airfoil and along the pressure side’ (i.e. extending beyond/over the leading edge and along the side of the airfoil) in combination with the other limitations in the claim not found in the prior art. The closest prior art found, US 2011/0038710, only discloses a relatively dense layer at the leading edge region of an airfoil, not extending beyond the leading edge region and further along the pressure side as required by the claim. The prior art’s disclosure is silent towards having the denser layer on portions of the airfoil other than the leading edge region, i.e. extending beyond the leading edge onto others. Therefore, the prior art fails to teach the newly presented claim. For the reasons listed above, the claimed inventions are deemed allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8511993 – US patent grant of prior art US 2011/0038710 cited above and in prior office actions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745